 In the Matter of BALCRANK, INC.andINTERNATIONAL UNION, UNITEDAUTOMOBILE WORKERS OF AMERICA, AFFILIATED WITH THE A. F. of L.Case No. 9-R-1936.-Decided March 12, 1946Messrs. James G. ManleyandSamuel Assur,of Cincinnati, Ohio,for the Company.Mr. Peter G. Noll,of Cincinnati,Ohio,for theUAW-AFL.Mr. Phillip J. Kennedy,of Cincinnati,Ohio,for the Independent.Mr. Julius Holzberg,of Cincinnati,Ohio,for the Steelworkers.Mr. Ray Kelsay,of Cincinnati,Ohio,for the Metal Polishers.Mr. ArnoldOrdman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Auto-mobileWorkers of America, affiliated with the A. F. of L., hereincalled the UAW-AFL, alleging that a question affecting commercehad arisen concerning the representation of employees of Balcrank,Inc., Cincinnati, Ohio, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore James A. Shaw, Trial Examiner. The hearing was held atCincinnati, Ohio, on November 13, 1945.At the commencement ofthe hearing, the Trial Examiner granted motions of IndependentLubricationWorkers, herein called the Independent; United Steel-workers of America, C. I. 0., herein called the Steelworkers ; andMetal Polishers, Buffers, Platers and Helpers International Union,Local No. 68, herein called the Metal Polishers, to intervene.TheCompany, the UAW-AFL, the Independent, the Steelworkers, andthe Metal Polishers appeared and participated.'At the hearing theCompany moved to dismiss the petition on the ground that a contractwith the Independent is a bar to this proceeding. The Trial Exam-iner reserved ruling on this motion.We hereby deny the motionIUnited Electrical, Radio and Machine Workers of America, C. I. 0, although servedwith Noticeof Hearing,did not appear.66 N. L.R. B., No. 82.600 BALC$ANK, INC.601for reasons stated in Section III,infra.2All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBalcrank, Inc., an Ohio corporation, has its principal office andplace of business in Cincinnati, Ohio.At the present time the Com-pany is engaged in the manufacture of machine handles, grease guns,and lubrication equipment for civilian use. It purchases annuallyraw materials of a value in excess of $100,000, of which more than 80percent comes from points outside the State of Ohio. Its finishedproducts are valued annually in excess of $500,000, of which morethan 90 percent is shipped to points outside the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile Workers of America is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.Independent Lubrication Workers is an unaffiliated labororganiza-tion, admitting to membership employees of the Company.United Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.Metal Polishers, Buffers, Platers and Helpers International Unionis a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn 1943, after a consent election held under Board auspices whichthe Independent won, the Independent entered into a contract with2 The Companyalso moved to dismiss this proceeding,contendingthatan unfair laborpracticechargefiled by the UAW-AFLagainst theCompany wasstillpending beforethe Board.However, therecord discloses that a waiverof theright to protest anyelection which mightbe directedherein based on the unfair labor practice charge wasduly filed by the UAW-AFL priorto the hearing.We thereforereject the contentionof the Company. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company. On November 27, 1944, these parties executed anothercontract to be effective until November 2, 1945, and automaticallyrenewable for 1 year thereafter in the event neither party theretorequested revision of its terms "within sixty days prior" to its ex-piration date.On August 28, 1945, the A. F. of L. wrote to the Company request-ing recognition as the exclusive bargaining representative of theCompany's employees.The Company refused this request.OnSeptember 1, 1945, the UAW-AFL filed the petition in this case.The Company and the Independent contend that the contract is abar.However, we have always proceeded to a determination ofrepresentatives when a union has filed a petition or apprised the em-ployer of its rival claim to representation prior to the operative dateof an automatic renewal clause contained in an existing contract .8Consequently, there is no bar to a current determination of repre-sentatives.A statement of a Board agent, introduced into evidence at thehearing, indicates that the UAW-AFL, represents a substantial num-ber of employees in the unit it alleges to be appropriate .4We find that a question affecting commerce has arisen concern-ing the representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATEUNIT;THE DETERMINATION OFREPRESENTATIVESThe UAW-AFL seeksa unit embracing all production and main-tenance employees at the Company's plant,excluding all supervisoryemployees; office clerical employees;first aid employees;guards;timekeepers;and all metal polishers,buffers, platers, and helpers.The Metal Polishers asks for a separate unit of all metal polishers,buffers, platers, and helpers.The Company and the Independent,however,insist that a unit of all production and maintenance em-ployees, including the metal polishers,buffers, platers, and helpers,is appropriate, and the Steelworkers apparently takes the same posi-tion.Apartfrom the issue of the establishment of a separate craftunit,all parties seem to agree that the composition of the unit soughtby the UAW-AFL isproper.$ SeeMatter of PortlandLumberMills, 56 N. L.R. B. 1336;Matter of Craddock-Terry Shoe Corp.,55 N. L. R B 1406.' The FieldExaminerreported that the UAW-AFL submitted316 authorization cardsbearing thenames of 119 employees listed on the Company'spay roll for the periodending September 9, 1945, in its claimedappropriateunit of 250;the Steelworkerssubmitted54 authorization cards bearing the namesof 52 employees listed on the samepay roll in its claimed appropriateunit of 257 ; the MetalPolishers submitted 5 authori-zation cards bearing the names of 4 employees in its claimed appropriate unit of T.The Independent relied upon its contract with the Company as evidence of its repre-sentationinterest in the unit it alleges to be appropriate BALCRANK, INC.603Examination of the history of collective bargaining in this casereveals that the metal polishers and buffers participated in the 1943consent election above mentioned,and that they were subsequentlyincluded in the bargaining unit covered by the contracts of 1943 and1944.To establish them now as a separate bargaining unit, it isessential that certain prerequisites be met.5This group must demon-strate that it is a true craft, that it has maintained its identitythroughout the bargaining history, and that it has protested inclu-sion in the more comprehensive unit.The'Company employs seven metal polishers and buffers who workon various products manufactured by the Company.They work underseparate supervision in a separate department physically segregatedfrom the rest of the plant.Whenwork is slack in their department,they have on rare occasions been assigned to the production line, butno production and maintenance employee has ever been assigned tothe metal polishing department.In addition it cannot be denied thatthe metal polishers are highly skilled craftsmen.Metal polishing,in fact, has repeatedly been recognized by the Board as a highlyskilled craft.,'Moreover,although the Independent for a period of 2 years hasnominally represented the employees in question,through the MetalPolisherstheyhave from the beginning of the bargaining historyconsistentlysoughtto retain their identity in a separate unit. Imme-diately after the consent election of 1943, the Metal Polishers wrote tothe Company that it represented these employees,and requested recog-nition to bargain on their behalf.Upon refusal of the Company toaccede to this request, a petition for certification was filed forthwith,and was dismissed on the ground that the contract hereinbefore de-scribed was only in effect a few months and consequently was a bar.In October 1944, the Metal Polishers filed a second petition,which itlater withdraw because of the then highly fluctuating character ofemployment in the unit it sought.All attempts by the Metal Pol-ishers to bargain for the employees in question were persistently re-buffed by the Company on the ground that it was not the certifiedbargaining representative of such employees.The record discloses,furthermore,that four of the seven employeesin the metal polishing unit have been members of the Metal Polishersfor from 2 to 15 years.On the other hand,no evidence was forth-coming that the Independent had actively bargained for the metalpolishers.Consequently,we hold that their inclusion in the contractual unit6 SeeMatter of General Electric Company(Lynn RiverWorks and Everett Plant),58 N L. R B. 57.6SeeMatterofWadsworth Watch CaseCo , 4 N. L. R. B. 487 ;Matterof ZoniteMetal Corporation,5 N. L. R.B. 509. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoes not preclude their severance.On the other hand they may con-tinue to be represented in the more inclusive unit.Accordingly, weshall not at this time make a determination of the appropriate unitor units.Such determination will depend, in part, upon the resultsof the elections we shall hereinafter direct.The UAW-AFL requests that the Board depart from its usualpractice concerning eligibility to vote and declare eligible to vote allproduction and maintenance employees who had established seniorityand were on the Company's pay-roll list as of June 1, 1945, but whoseemployment by the Company has since been terminated? The Com-pany, the Independent, and the Steelworkers oppose this request,stating that those individuals were permanently discharged and henceare ineligible.8The record reveals that following Pearl Harbor, the Company ex-panded its business, and in addition to manufacturing its usual prod-ucts, accepted various war contracts for the manufacture of warmaterials.A bank loan was guaranteed by the Government for thisexpansion, and large quantities of intricate machinery were loanedto the Company by the Defense Plant Corporation. In 1943 theCompany reached the peak of its employment ; it had 1,143 workers.whereas its pre-war complement was only 187. Cancellation of warcontracts following V-E and V-J days dropped its employment suc-cessively to 637, and then to 238 employees, at which figure it nowstands.At the time of the hearing, the 'Company had returned alarge part of the loaned machinery to the Government and was stillreturning the remainder.Every effort was being made to reconvertthe plant to peacetime production.The Company expects to have atotal of approximately 268 to 288 employees when reconversion iscompleted.The employees who had been released were for the mostpart trained in the operation of certain types of machinery used inthe manufacture of war materials.Normally they would not be em-ployed by the Company, for the reason that they are not skilledin the operations required for the Company's peacetime production.Under the circumstances, it does not appear that the termination ofemployment of these workers can be regarded as temporary, and theyshall not be eligible to vote .9We shall direct that separate elections by secret ballot be heldamong the employees in each of the voting groups set forth below,7An examination of the Field Examiner's statement disclosesthat the UAW-AFL hadreached the peak in its organizational drive as of June 1945.Also we note that 400employees have been laid off since that date,almost twice the number on the Company'spay roll.8 The Metal Polishers take no decisive stand on this issue.B Of course,any employees rehired and otherwise eligible,whose names appear on thepay roll hereinafter designated to determine eligibility to vote, shall be permitted toparticipate in the elections. BALCRANK, INC.605who were employed during the pay-roll period immediately preced-ing the date of the Direction of Elections herein, subject to the limita-tions and additions set forth in the Direction.1.All metal polishers, buffers, platers and helpers in the Com-pany's employ, excluding all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action.102.All production and maintenance employees of the Company,excluding office clerical employees; first aid employees; guards; time-keepers;metal polishers, buffers, platers, and helpers; and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with Balcrank, Inc.,Cincinnati,Ohio, elections by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the Re-gional Director for the Ninth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the groupsof employees indicated below who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during the pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been dischargedfor causeand have not been rehiredor reinstated prior to the date of the elections :1.The employees in voting group 1, described in Section IV, above,to determine whether they desire to be represented by Metal Polish-ers,Buffers,Platers and Helpers International Union, Local 68,A. F. of L., or by Independent Lubrication Workers, for the purposesof collective bargaining, or by neither.0"The Steelworkers stated that, if a separate election should be ordered for the metalpolishing group, it did not desire to appear on the ballot,Consequently, its name shallnot beplacedon theballot inthese elections. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The employees in voting graup 2, described in Section IV, above,to determine whether they desire to be represented by InternationalUnion, United Automobile Workers of America, affiliated with theA. F. of L., or by Independent Lubrication Workers, or by UnitedSteelworkers of America, C. I. 0., for the purposes of collectivebargaining, or by none.